Case 1:19-cv-00572-DBH Document 50 Filed 08/13/21 Page 1 of 9         PageID #: 202



                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 WILMINGTON TRUST, NATIONAL                )
 ASSOCIATION, not in its Individual        )
 Capacity but solely as Trustee for        )
 MFRA Trust 2015-1,                        )
                                           )
                      PLAINTIFF            )
                                           )
 v.                                        )
                                           )
 STEPHEN R. VIGNEAULT        AND           )         CIVIL NO. 1:19-CV-572-DBH
 TREASE N. VIGNEAULT,                      )
                                           )
                      DEFENDANTS           )
                                           )
 v.                                        )
                                           )
 NCEP LLC,                                 )
                                           )
                      PARTY-IN-INTEREST    )


              FINDINGS OF FACT AND CONCLUSIONS OF LAW


      I conducted a bench trial on August 3, 2021, in this residential mortgage

foreclosure case.    Apart from the plaintiff mortgagee, only the defendant

mortgagor Stephen Vigneault appeared at trial. He challenged the foreclosure,

but he stipulated to admission of all but two of the plaintiff’s exhibits.

      There is no contest that the mortgage has been in default since 2012. The

primary issues are the competence of the witness from the plaintiff’s loan servicer

to testify about the records of previous servicers or holders of the mortgage,

whether her testimony could properly admit the notices of right to cure (Exhibit

9) and the so-called payment history (Exhibit 11), and whether the notices of
Case 1:19-cv-00572-DBH Document 50 Filed 08/13/21 Page 2 of 9                  PageID #: 203



right to cure satisfied the Maine statute.1 After hearing the testimony and

reviewing the exhibits, I make the following findings of fact and conclusions of

law. See Fed. R. Civ. P. 52(a).

                                     FINDINGS OF FACT

       1.     On September 29, 2006, the defendant mortgagors executed a first

mortgage of the property at 18 Constitution Avenue, Hampden, Maine. Pl.’s Ex.

2. The mortgage named Sun Mortgage—New England, Inc. as the lender and

was recorded in the Penobscot County Registry of Deeds in Book 10652 Page

323.

       2.     The plaintiff now owns the mortgage on the property, pursuant to a

series of valid assignments. Pl.’s Exs. 3-6.

       3.     The plaintiff holds the note, a copy of which is Pl.’s Ex. 1. I examined

the original note at trial.

       4.     The plaintiff has “certif[ied] proof of ownership of the mortgage note

and produce[d] evidence of the mortgage note, mortgage and all assignments and

endorsements of the mortgage note and mortgage.” 14 M.R.S.A. § 6321; see

Bank of Am., N.A. v. Greenleaf, 2014 ME 89, ¶¶ 21-22, 96 A.3d 700.

       5.     The defendant mortgagors have made no payments since 2012.

       6.     Notices of default and right to cure were mailed to both defendant

mortgagors. Pl.’s Ex. 9.




1 The defendant mortgagor Stephen Vigneault did not file a trial brief. I base my understanding

of the issues he raises on his lawyer’s opening statement, closing argument, and arguments
made in resisting the admission of Plaintiff’s Exhibits 9 and 11.
                                                                                             2
Case 1:19-cv-00572-DBH Document 50 Filed 08/13/21 Page 3 of 9                    PageID #: 204



       7.      The plaintiff has established that as of August 3, 2021, it was due a

total of $367,880.53. See Pl.’s Ex. 11 at 41.

       8.      There is no evidence of public utility easements on the property.

       8.      Priorities:

               a.     The plaintiff is in first position.

               b.     According to the plaintiff’s Complaint, NCEP, LLC is a party-

               in-interest in a second position. Compl. ¶ 22. However, it failed to

               answer and is defaulted. It also did not submit an affidavit of debt

               or appear at trial.

                                    CONCLUSIONS OF LAW

       1.      This Court has jurisdiction based upon diversity of citizenship. 28

U.S.C. § 1332.2

       2.      As the holder of the note and the owner of the mortgage, the plaintiff

has standing to foreclose. See Greenleaf, 2014 ME 89, ¶ 9, 96 A.3d 700; 14

M.R.S.A. § 6321.

       3.      The plaintiff has satisfied each of the eight elements necessary to

prevail on the merits and is entitled to judgment of foreclosure. See Greenleaf,

2014 ME 89, ¶ 18, 96 A.3d 700.

       4.      There has been a breach of condition in the plaintiff’s mortgage. See

14 M.R.S.A. § 6322.




2 At the final pretrial conference, the defendant suggested that subject matter jurisdiction might

be an issue. The plaintiff then filed an affidavit concerning its status and citizenship. (ECF No.
43). The defendant did not challenge the affidavit. I conclude that diversity jurisdiction exists
based upon the reasoning of my order in 1900 Capital Tr. III By US Bank Tr. Nat’l Ass’n v.
Sidelinger, No. 2:19-cv-220-DBH, 2021 WL 864951 (D. Me. Mar. 8, 2021).
                                                                                                3
Case 1:19-cv-00572-DBH Document 50 Filed 08/13/21 Page 4 of 9           PageID #: 205



      5.     The amount due the plaintiff mortgagee is $367,880.53, plus

reasonable attorney fees and court costs. Id.

      6.     By failing to adequately appear NCEP, LLC has no rights to excess

proceeds from the foreclosure sale. See Bankr. Estate of Everest v. Bank of Am.,

N.A., 2015 ME 19, 111 A.3d 655.

    Resolution of Specifically Disputed Issues

      The plaintiff mortgagee put on its case through exhibits that were admitted

mostly by stipulation and the testimony of an employee of Planet Home Lending,

the servicer for the loan and holder of the business records concerning the loan.

The defendant mortgagor who appeared at trial challenged the admissibility of

Exhibit 9 (the notices of right to cure that the plaintiff says it sent the mortgagors)

and Exhibit 11 (records purporting to show and support the calculation of the

amount now due and owing on the loan) and the Planet witness’s lack of personal

knowledge.

    Plaintiff’s Exhibit 9

      First, I conclude that plaintiff’s Exhibit 9, the notices of right to cure, was

properly admitted. Rule 803(6) was satisfied; the witness testified that Exhibit

9 was part of Planet’s business records kept on the plaintiff’s behalf. Included

in Exhibit 9 are post office certificates of mailing to the mortgagors. According

to Maine’s foreclosure statute, those certificates are “conclusive proof of receipt

[by the mortgagors] on the 7th calendar day after mailing notice.” 14 M.R.S.A.

§ 6111(2-A); see Wilmington Trust, N.A. v. Berry, 2020 ME 95, ¶¶ 18-19, 237

A.3d 167. I conclude that the notices were properly mailed and received, and

contain all the statutorily required information.
                                                                                     4
Case 1:19-cv-00572-DBH Document 50 Filed 08/13/21 Page 5 of 9             PageID #: 206



      The defendant also argues that the notices do not meet the statutory

itemization requirement. On itemization, the statute requires:

               An itemization of all past due amounts causing the loan to
               be in default and the total amount due to cure the default;
               An itemization of any other charges that must be paid in
               order to cure the default;

14 M.R.S.A. § 6111(1-A)(B), (C). What these notices said on that score was:

               An itemization of all past due amounts, including, but not
               limited to, reasonable interest and late charges, attorney’s
               fees and other reasonable fees and costs, causing the loan to
               be in default is as follows:
                      Payments                         $ 128,435.89
                      Late Charges                     $    1,601.49
                      Attorney Fees & Costs            $      173.80
                      TOTAL TO CURE DEFAULT            $ 130,211.18

Pl.’s Ex. 9.    I conclude that the itemization here satisfies the statute.        The

“Payments” of $128,435.89 are the total of the past due amounts that the

mortgagors never paid; the other charges are the late charges and attorney fees

that the statute requires be itemized separately. The statute does not require

the notice to separate out principal, interest, and escrow payments, and no Law

Court case has held that such is required.

      The defendant seems to argue that a proper calculation of principal,

interest, and escrow balance as of the notices’ date differs from the total

payments that the notices identify as past due amounts. I have already quoted

the statutory language.        I see nothing in that language that requires the

mortgagee to recalculate, as of the date of notice, exactly what the status of the




                                                                                      5
Case 1:19-cv-00572-DBH Document 50 Filed 08/13/21 Page 6 of 9                     PageID #: 207



escrow fund is (positive or negative) rather than rely on the total of missed

monthly required payments that caused the default.3

       I conclude that the itemization is sufficient.4

    Plaintiff’s Exhibit 11

       In his challenge to Exhibit 11, the defendant argues that the Planet

witness did not have sufficient information to lay a foundation to admit the

payment document under Fed. R. Evid. 803(6) and could not explain all its

contents and establish that the payment history was trustworthy. I admitted

Exhibit 11 provisionally at trial. I now remove the “provisionally” qualification

for the following reasons.

       In today’s world, mortgages are frequently owned and/or serviced by a

succession of businesses. The First Circuit has laid out in a Maine mortgage

foreclosure case the ground rules for admission of predecessors’ business

records held by a current servicer. In Jones, the First Circuit said that the

evidentiary ruling is discretionary; that “[t]he key question is whether the records

in question are ‘reliable enough to be admissible’”; and referred to factors



3 In the course of cross-examination, it emerged that not all the potential late fees were assessed

or included in the late charges the plaintiff demanded in the notice of default and right to cure
and that the late fee actually demanded matched a late fee that the servicer’s internal records
referred to as waived. (There was no evidence that the apparent waiver was communicated to
the mortgagor.) If the notice had demanded more than was due for late charges, that could be a
problem. But that is not the defendant’ s argument. Instead, he argues that the entries
demonstrate the unreliability of the records for purposes of admissibility under 803(6). I
disagree, and I see no reason why the mortgagee must demand all possible late charges in the
notice of default and right to cure. If it omits some and the borrower meets the (thereby lower)
demand stated in the right to cure, then the mortgagee can no longer seek to acquire the omitted
late fees because any payment default will have been cured. See 14 M.R.S.A. § 6111(1), (1-A)
(“the right to cure the default by full payment of all amounts that are due without acceleration”;
listing what must be itemized in the notice and what must be paid to cure the default).
4 Unlike JPMorgan Chase Bank, N.A. v. Lowell, 2017 ME 32, ¶¶ 16-18, 156 A.3d 727, the plaintiff

did not suggest in the notices that reimbursement of escrow payments beyond the total payments
might be required.
                                                                                                 6
Case 1:19-cv-00572-DBH Document 50 Filed 08/13/21 Page 7 of 9       PageID #: 208



mentioned in the Advisory Committee Note to the rule. U.S. Bank Tr., N.A. v.

Jones, 925 F.3d 534, 538 (1st Cir. 2019). Jones noted that the testimony in that

case established “that the servicer relied on the accuracy of the mortgage history

and took measures to verify the same”; that the servicer “incorporated the

previous servicer’s records into its own database and placed its own financial

interest at stake by relying on those records”; that the servicer’s “acquisition

department took steps to review the previous servicer’s records in a way that

assured itself of the accuracy of the records”; that the mortgagor did not claim

overbilling or unrecorded payments; and that the data did not show

discrepancies that would produce doubt the records were trustworthy.           Id.

(cleaned up). Jones said that for admissibility of business records under 803(6),

the witness need only be “one who can explain and be cross-examined

concerning the manner in which the records are made and kept.” Id.

      In this case, Plaintiff’s Exhibit 11 includes Planet’s records along with

records from two previous servicers. The Planet employee testified that Planet

has an “onboarding team” that reviews all the records from previous servicers

and all the payment histories before incorporating them into Planet’s records

and that Planet relies upon them in its day-to-day operations. She testified that

the team goes through the received payment history and calculates and ensures

that all the payments are accurate; that the team reviews all the correspondence

sent by the prior servicer and anything received from the borrowers; and that

each acquired loan is reviewed individually.

      As in Jones, the mortgagors do not claim overbilling or unrecorded

payments; and the witness’s testimony established that Planet took measures to
                                                                                 7
Case 1:19-cv-00572-DBH Document 50 Filed 08/13/21 Page 8 of 9                   PageID #: 209



verify the accuracy of the mortgage history, incorporated it into its own database,

and relied on it. Cross-examination revealed that the witness could not explain

some calculations made at onboarding, but it did not shake her testimony about

the manner in which the records are made and kept.5

       The defendant mortgagor also challenges pages 39-40 of Exhibit 11, which

list the monthly payments due, starting from the default in 2012. The defendant

argued in closing that those pages were made in anticipation of litigation, not

within Rule 803(6). But there was no evidence they were prepared in anticipation

of litigation. Instead, the Planet witness testified that they were spreadsheets

that an asset manager overseeing this specific loan made to review the payment

changes that had been made over the loan’s history because of escrow changes.

I conclude that they are properly admitted as business records.

       Exhibit 11 is admitted unconditionally.6

       In sum, default is uncontested in this case; I have found the notice of

default and right to cure sufficient; and the only remaining issue is the amount

due. The defendant’s argument seems to be that if he can show any error in the

plaintiff’s calculations of the amount due, foreclosure is defeated. I do not agree.

An error in the amount the mortgagee requests at trial might call for reduction

in the amount of the deficiency judgment or the amount assessed for redemption



5 It also emerged that there had been a loan modification. The witness knew about it from her
examination of the records, but she did not have the document in front of her at trial. That does
not impair the admissibility of the payment history.
6 To the extent the defendant is challenging pages in the document because they were not

generated electronically but prepared by an unidentified Planet employee, the challenge does not
succeed under Rule 803(6). I also note that the Planet witness testified that page 41, reflecting
total amounts due, is an accurate summary of amounts due and owing. The defendant raised
no objection to page 41 under Rule 1006. (Pages 39-40 may also fit Rule 1006.)
                                                                                               8
Case 1:19-cv-00572-DBH Document 50 Filed 08/13/21 Page 9 of 9                       PageID #: 210



purposes, but it does not forfeit the mortgagee’s ability to recover. Trials in all

kinds of cases can result in modification of the amount a defendant must pay.

The federal courts allow abundant discovery before trial to explore the accuracy

of financial amounts sought so that a defendant can challenge the amount.

Here, the defendant offers no alternative amount due, and has not demonstrated

that the calculations the plaintiff made on the final page of Exhibit 11 are wrong.

                                           CONCLUSION

        The plaintiff is entitled to foreclosure and a money judgment against the

defendant Stephen Vigneault.              But judgment cannot yet be entered.                   Co-

mortgagor Trease Vigneault did not appear, and the plaintiff has not provided an

affidavit that Trease Vigneault is not in the military, see 50 U.S.C. § 3931(b), and

has not requested default judgment against her.7                      There are also specific

requirements for a judgment of foreclosure under Maine statutes, 14 M.R.S.A.

§§ 2401(3), 6322, and it is the plaintiff’s responsibility to propose a judgment

that meets them.         By August 27, 2021, the plaintiff shall file all necessary

documents. The defendant Stephen Vigneault may comment by September 7,

2021.

        SO ORDERED.

        DATED THIS 13TH DAY OF AUGUST, 2021

                                                      /S/D. BROCK HORNBY
                                                      D. BROCK HORNBY
                                                      UNITED STATES DISTRICT JUDGE


7 Default was entered against the mortgagor Trease Vigneault on June 10, 2020. (ECF No. 16).

Thereafter Trease Vigneault entered and emerged from bankruptcy. She remains in default in
this case, but on account of her bankruptcy discharge, the plaintiff’s lawyer at trial said the
plaintiff no longer seeks any financial recovery against her, only foreclosure of her interest in the
real estate.
                                                                                                   9
